Citation Nr: 1342142	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  98-18 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE
 
Entitlement to service connection for the cause of the Veteran's death.
 
 
REPRESENTATION
 
Appellant represented by:  Daniel G. Krasnegor, Attorney at Law
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 


INTRODUCTION
 
The Veteran served on essentially continuous active duty from December 1958 to October 1980.  He died in March 1993.  The Appellant is his widow. 
 
This matter comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 1998 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina Regional Office (RO) that denied entitlement to service connection for the cause of the Veteran's death.  
 
In April 2003, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2006 Memorandum decision, the Court set aside the April 2003 Board decision and remanded the matter for proceedings consistent with its findings and determination.  
 
The Board remanded the case for further development in May 2007 and May 2008.  By decision dated in January 2009, the Board denied the appellant's claim.  The appellant again appealed the decision to the Court. 
 
In an April 2010 Memorandum decision, the Court set aside the Board's January 2009 decision and remanded the issue for further development.  The case was remanded for further development in November 2010.  
 
Following review of the record, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
REMAND
 
At the outset, the Board observes that following the issuance of the most recent supplemental statement of the case in May 2013, additional evidence in support of the claim was received.  This evidence has not previously been considered in the adjudication of this case.  Neither the Appellant nor her Representative has waived consideration of this evidence by the agency of original jurisdiction.  The Board cannot consider this evidence in the first instance and must remand this matter to the RO for a supplemental statement of the case.  See 38 C.F.R. § 19.38, 20.1304(c) (2013).
 
The Veteran died in March 1993 due to carcinomatosis - rule out pancreas - rule out lung, due to or as a consequence of malnourishment, due to or as a consequence of dementia.  An autopsy was performed.  Pancreatic adenocarcinoma leading to congestive heart failure was identified as the cause of death.  At the time of his demise, the Veteran was service connected for hypertension and peripheral neuropathy of both lower extremities secondary to alcoholism.
 
The record reflects that pursuant to the Board's most recent remand in 2010, among other the things, the claims folder was referred to a board-certified gastroenterologist for a comprehensive review of the assembled evidence and a medical opinion.  This was performed in April 2013 by a VA physician's assistant under the aegis of a board-certified VA gastroenterologist.
 
The appellant's Representative asserts that the April 2013 examination report is inadequate because it does not respond to salient questions.  In a letter dated in August 2013, the Representative noted that the examiner and VA recognized that the Veteran had a history of heavy alcohol use in service.  The Representative argues and has presented evidence to the effect that alcohol is a risk factor for the development of pancreatic cancer, which was the primary cause of the Veteran's death.  The Representative points out that although the VA examiner noted that an association between alcohol-induced pancreatitis and cancer was weak, the VA examiner did not list alcohol as a risk factor for cancer of the pancreas, and as such, excluded this possibility in the Veteran's case by not addressing any nexus.  
 
The Representative asserts that the April 2013 opinion was inadequate because the examiner did not provide adequate rationale as to why the symptoms or conditions for which the Veteran was treated in service less likely than not aided and lent assistance in producing the Veteran's death.  In this regard, it was noted that although symptoms in service were depicted by the examiner as "self limiting" and as having "resolved", the Veteran continued to experience the same or similar symptomatology after retirement from active duty.  As such, the Representative avers that the examiner failed to discuss why the same or similar symptoms after service could not have aided or lent assistance to producing death.  
 
Finally, the Representative contends that the VA examiner's opinion does not address why the Veteran's heavy alcohol use or the service-connected disabilities could not have contributed 'substantially or materially, combined to cause death, or aided or lent assistance to the production of death'.  As such, it is maintained that the case should be remanded for additional development.  It bears repeating that the Veteran was service connected for lower extremity neuropathy secondary to alcohol abuse.
 
In view of the above, the Board is of the opinion that the case should be resubmitted directly to the designated VA gastroenterologist (and not to the VA physician assistant who authored the April 2013 report) for a supplementary opinion.  
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Refer the claims folder directly to the board-certified gastroenterologist who supervised the preparation of the most recent examination report.  The gastroenterologist must review of all of the evidence of record, to specifically include service medical records that appear to show possible in-service treatment for symptoms arguably similar to those shown in the months prior to the Veteran's death, as well as all other medical records after service.  A copy of this remand should be made available to the physician.  In light of all of the evidence of record, the VA gastroenterologist must prepare a supplementary report and opinion that addresses: 
 
a) Whether it is at least as likely as not that inservice heavy alcohol use was a causative or contributing factor in the development of pancreatic cancer from which the Veteran died in 1993.
 
b) Whether it is at least as likely as not that the gastrointestinal symptoms/conditions the Veteran was treated for in service contributed substantially and materially to death, combined to cause death, or aided and/or lent assistance to producing death.  In this regard, the examiner should specifically define and provide an explanation as to why gastrointestinal symptoms in service were "self limiting."
 
c) Whether it is at least as likely as not that the Veteran's service-connected hypertension and bilateral lower extremity peripheral neuropathy secondary to alcoholism contributed substantially or materially, combined to cause death, or aided or lent assistance to producing death.
 
d) Whether it is at least as likely as not that the Veteran's heavy alcohol use in service contributed substantially or materially, combined to cause death, or aided or lent assistance to producing death.
 
A complete rationale must be provided for any and all opinions offered.
 
2.  The AMC/RO must ensure that the gastroenterologist's report completely complies with the directives of this remand.  If it is deficient in any way, implement corrective procedures at once. 
 
3.  Thereafter, readjudicate the issue.  If the benefit is not granted, furnish the Appellant and her Representative a supplemental statement of the case and afford an opportunity to respond before the file is returned to the Board.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

